                                                                JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




HEE SOON LEE,                    CV 18-9947 DSF (SSx)
      Plaintiff,

               v.                JUDGMENT

SOCIAL SECURITY OFFICE,
       Defendant.



  The Court having granted a motion to dismiss for lack of
subject matter jurisdiction without leave to amend,

  IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing and that the action be dismissed.




                                 ___________________________
Date: January 9, 2019            Dale S. Fischer
                                 United States District Judge
